ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant insists that we should not have refused to consider his bill of exception number seven, although it was in question and answer form, because the complaint was directed at the form of the question which could only be shown by setting out the language in which the question was couched. The authorities support appellant’s position. Young v. State, 92 Tex. Cr. R. 277, 243 S. W. 472; Bowers v. State, 138 Tex. Cr. R. 98, 134 S. W. (2d) 675. Bill number seven shows that the witness Busby was asked by the prosecuting officer the following question: “In the last year or two have you ever heard this defendant, Thurston McCorkle, say anything with respect to his father or curse his father when he refused to give him money or anything like that?” Objection was made on the ground, among others, that the question was leading. The bill shows only that the witness answered “Yes.” We doubt if the question was so hurtfully leading* as to present any serious • matter. When the statement of facts is looked to it is discovered that the witness related an incident which occurred some two years before the homicide while appellant was drinking and • deceased told him he had better go home, and that after deceased ' walked away appellant said: “ * * * he was always butting into his business and that if he didn’t keep his bill out of his business he was going to take an elm pole and maul hell out of •him.” On redirect examination the witness testified that on another occasion he heard appellant say: “ * * *that his Daddy had money, but the old devil was too stingy to let him have it, he ought to die.”
*643If there was error in the form of the question, — which is not admitted — the record fails to reveal any such error as would call for a reversal.
Appellant also insists that his bill of exception number two should be considered, although in question and answer form. We can see no necessity for this bill to be in such form."
We have considered bill' of exception number three. When taken in connection with the trial court’s explanation it appears to present no error.
The facts were closely scrutinized upon original submission. A further statement" of them would be only useless repetition. We remain of the opinion that" we would be unauthorized to say that the jury was without evidence to support their verdict.'
The motion for rehearing is overruled.